DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a secondary access node” has previously been defined in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 does not further limit claim 1, merely changing the embodiment. Additionally, “A computer program product” is software.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the first network node" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the secondary access" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 9, 19, 20, 22, 27 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 19, 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Publication No. 2015/0208240), and further in view of Apacible et al., (US Publication No. 2006/0010206).

Regarding claims 1, 19 and 37, Yang discloses
receiving, by the Yang, paragraphs 21, 43, the network side may determine whether a certain kind of key needs to be updated, it is obvious if a key needs to be updated, there was a first key]; 
Yang, paragraph 21, the network side may determine whether a certain kind of key needs to be updated]; 
generating, by a Yang, paragraph 49, New derived keys may be calculated]; 
informing, by the Yang, paragraphs 72, 73, 97 and figure 5, derive new key, negotiate activation time]; 
obtaining, by the secondary access node, when the user equipment will start to use the second security key [Yang, paragraphs 72, 73, 97 and figure 5, derive new key, negotiate activation time]; and 
bringing, by the secondary access node, the second security key into use [Yang, paragraphs 72, 73, 97, 107 and figure 5, communicate under the protection of the new keys], 
wherein the informing comprises sending, by the secondary access node, a configuration message to the user equipment [Yang, paragraphs 97-107 and figures 5, 7, 8, inform the UE of the start of the new keys], 
wherein the configuration message comprises the second security key and an indication for indicating when the secondary access node will start to use the second security key [Yang, paragraphs 103-107 and figures 5, 7, 8, inform the UE of the start of the new keys, provide the parameters of the key and the start time],
Yang, paragraphs 106-107 and figures 5, 7, 8, the UE may then return the related message with initiating time for the new keys], and 
wherein the configuration complete message comprises an indication for indicating when the user equipment will start using the second security key [Yang, paragraphs 106-107 and figures 5, 7, 8, the UE may then return the related message with initiating time for the new keys].

Yang does not specifically disclose, however Apacible teaches
a multi-connectivity technology involving a master access node and a secondary access node [Apacible, paragraphs 247, 250, Master device, Secondary device, user device].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Apacible with Yang to provide a master access node with a secondary node for communication with a user node in order to allow for a distributed system in order to enhance security between the systems. 

Regarding claims 2 and 20, Yang-Apacible further discloses
wherein the generating, by the secondary access node, the second security key comprises generating the second security key based on a set of parameters, wherein the set of parameters comprises an identifier of the secondary access or an old security key [Yang, paragraphs 47-51,  97-105 and figures 5, 7, 8, update new keys].
Regarding claims 4 and 22, Yang-Apacible further discloses
wherein the old security key is derived from a security key [Yang, paragraphs 47-51,  97-105 and figures 5, 7, 8, update new keys] Apacible, paragraphs 247, 250, Master device, Secondary device, user device].

Yang-Apacible does not specifically disclose, however Kyojima teaches
[a key] sent by [a node and received by another] [Kyojima, column 7, lines 1-7].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transfer the old key to the device generating the new key in order to protect the keys by not storing them on systems that do not require them.

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Apacible as applied to claims 2 and 20 above, and further in view of Iwama, (US Publication No. 2010/0091993).

Regarding claims 9 and 27, Yang-Apacible does not specifically disclose, however Iwama teaches
wherein the bringing, by the secondary access node, the second security key into use comprises encrypting, by the secondary access node, protocol data units in a downlink with the second security key and decrypting, by the secondary access node, protocol data units in a uplink with the second security key [Iwama, paragraphs 26-29].


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433